PER CURIAM.
This case is before us on a motion for appeal from a judgment affirming an order of the Clark County Court approving a final settlement of co-administrators. The total *790disbursements were $1,465.16. This is the third time this controversy involving the administration of an estate has been before us. The other two appeals were Cosby v. Hays, Ky., 1953, 257 S.W.2d 575, and Hays v. Coy, Ky., 1954, 264 S.W.2d 258.
In our opinion the disbursements constituted lawful acts under KRS 395.330, the estate has not been prejudiced by the payments made, and the circuit court properly approved the final settlement of the co-administrators.
The motion for appeal is overruled and the judgment stands affirmed.